Citation Nr: 1602704	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis, chronic obstructive pulmonary disorder (COPD), and restrictive lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1965 to February 1966 and active duty from January 1968 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO, in pertinent part, found that new and material evidence had not been received to reopen a previously denied claim of service connection for bronchitis.  

In February 2011, the Veteran testified at a Travel Board hearing at the RO before the a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of that proceeding is of record.  

In a December 2011 decision, the VLJ who conducted the February 2011 hearing, concluded that new and material evidence had been received since the previously denied claim of service connection for bronchitis and therefore reopened the claim.  The reopened claim of service connection for chronic bronchitis was remanded to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

Upon completion of the requested development, the case was recertified to the Board on appeal.  Because the VLJ who conducted the February 2011 hearing had since retired, the Veteran was notified of his right to another Board hearing before a VLJ who would participate in making the final determination of the claim.  In September 2014, the Veteran requested to appear for another hearing.  As such, the matter was remanded back to the RO in October 2014 to schedule the Veteran for another hearing.  A personal hearing was held at the RO before the undersigned VLJ in July 2015.  A copy of the hearing transcript is of record.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for chronic bronchitis.  Since that time, however, the record reflects other potential respiratory diagnoses including COPD, asthma, and a restrictive lung defect.  The Board finds that the scope of the respiratory disability claim includes any respiratory disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, the issue has been recharacterized as shown on the first page of this remand, and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed respiratory conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

At the Veteran's July 2015 hearing, the Veteran testified that he had a skin condition and a tear duct problem with his eyes which he believes are related to service.  The claim regarding his eye condition was previously denied in an August 2007 rating decision.  As such, the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for an eye condition, as well as a claim of service connection for a skin disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a chronic respiratory condition.  He asserts that his symptoms of coughing, wheezing, and shortness of breath began during service and have continued since that time.  The Veteran believes his respiratory condition is secondary to in-service herbicide exposure in the Republic of Vietnam. 

The Veteran's service treatment records (STRs) show that he was treated for bronchitis in service on multiple occasions.  The Veteran's enlistment examination in August 1965 revealed normal lungs and chest.  An April 1968 x ray report showed normal chest findings.   A health record, dated one day later in April 1968, includes a diagnosis of bronchitis.  A September 1968 health record shows a diagnosis of trachea bronchitis.  Bronchitis was again diagnosed in November 1968.  The Veteran's January 1969 separation examination was normal.  

A December 2006 letter from a private Doctor of Osteopathy (DO), JGM, noted that the Veteran had been a patient for the last six years, and that over that time he had complained of increasing dyspnea and shortness of breath.  The Veteran related these complaints to his military service in the 1970's.  The DO commented that the Veteran had been stationed in Vietnam, and currently suffered from significant respiratory difficulties including restrictive airway disease and obstructive airway disease.  The DO opined that the Veteran's respiratory problems were more likely as not the result of his military service, and probably due to in country activity in Vietnam.  

A January 2011 VA ophthalmology outpatient note, in pertinent part, also noted that the Veteran was stationed in Vietnam in 1968 and at that time was exposed to Agent Orange.  

The Veteran was afforded a VA fee basis examination in March 2010.  The Veteran provided a history of bronchitis for 42 years.  It was added that he was not receiving any treatment for his condition.  After examination, which included pulmonary function testing, a diagnosis of chronic obstructive pulmonary disease (COPD) was provided.  Chest x ray findings were also reported to show scarring in the lung bases, but the examiner found this to be insignificant.  The examiner opined that the diagnosed mild COPD was not caused by, the result of, or a continuation of the 1968 in service findings of bronchitis.  The examiner added that it was very clear that the bronchitis diagnosed in service was not in any way a condition that represented the start of a lung problem because there would be a continued complaint year after year from 1968 to the present and such information is not found.  

In a second letter, dated March 2011, JGM indicated that the Veteran had been treated multiple times over the past 10 years.  The Veteran was noted to complain of increasing dyspnea and shortness of breath.  The DO commented on several in-service treatments for respiratory symptoms in 1968 and 1969, including shortness of breath and productive cough.  The Veteran was reported to have informed the DO that he was exposed to herbicides while in Southeast Asia.  J G M opined that - after reviewing the Veteran s military medical records and his office records-- due to exposure to herbicides in Southeast Asia in 1968 and 1969, it was at least as likely as not that the Veteran's respiratory conditions were related to his herbicides exposure.

At the hearing in February 2011, the Veteran testified that he had problems with bronchitis and other respiratory problems during service in the Air Force.  See February 2011 Hearing Transcript, p. 3.  The Veteran also testified that he was treated for this by a family doctor within 60 days of his 1969 separation, but that efforts to obtain these records had proven unsuccessful.  See February 2011 Hearing Transcript, p. 4.  Finally, the Veteran testified that he has had continuing symptoms since service.  He also testified that he sprayed defoliant for weed control as part of his duties while stationed in Korea.  See February 2011 Hearing Transcript, p. 6.  

At his second Board hearing, before the undersigned in July 2015, the Veteran testified that he was assigned to the 121st Tactical Fighter Wing of the Ohio National Guard when he was deployed to Korea.  He testified that as a munitions maintenance specialist, he assembled rockets, loaded bombs and carried them to the flight line and put them on the aircraft.  He testified that they flew F-100 Super Sabres (fight aircraft) exclusively during that time period.  The Veteran also testified that during service at Kunsan Air Base in Korea, he and other individuals were sent all over as relief personnel for other hazardous combat positions, the most frequent place was Da Nang, Vietnam.  These trips involved loading and unloading munitions from Korea.  See July 2015 Hearing Transcript, pp. 3-6.  The Veteran estimates that he took six delivery trips from Kunsan to Da Nang.  See Hearing Transcript, p. 11.  

The Veteran also believes he was exposed to Agent Orange at his air base in Kunsan.  At his July 2015 hearing, he testified that they wore backpacks in the bomb dumb and would hand spray in the bomb dump.  He described it as a drum with an orange band on it.  The Veteran explained that deadly snakes liked the bomb dump because it was elevated above the rice paddies and it was dry and that's where the weeds grew, so the snakes hid there.  The Veteran also believed the spraying around the perimeter was to keep infiltrators out, and the bomb dump was at the edge of the base.  See July 2015 Hearing Transcript, pp. 6-7.  

The Veteran testified that his post-service career working in the parts sales department at a car dealership did not expose him to any carcinogens or other potentially toxic chemicals.  See July 2015 Hearing Transcript, p. 14.  

Finally, the Veteran testified that his respiratory/breathing problems were continuous while he was overseas, and have continued since then.  He reported that it was like having a cold all the time, although he admits that his symptoms were not nearly as problematic back then.  He testified that he dealt with his symptoms over the years until they got really bad and that is why he was not regularly treated until more recently.  See July 2015 Hearing Transcript, pp. 19-20.  He also testified that he began VA treatment in 2003 and underwent an Agent Orange registry examination around that time at the VA Medical Center in Durham.  See July 2015 Hearing Transcript, pp. 22-24.  

The VA examination from March 2010 notes mild COPD based on a Pulmonary Function Test (PFT), and the examiner opined that there was no relationship between the COPD and the in-service bronchitis.  The only rationale provided is that the Veteran's treatment records show no complaints between 1968 and the current time.  However, as the Veteran explained at his hearing, he did not seek treatment for his breathing problem until it became unmanageable on its own.  The Veteran has always maintained that he has had shortness of breath and other respiratory problems since service, and the VA examiner did not take that into consideration when providing the opinion.  

Dr. JGM opined in 2006 and 2011 statements that the Veteran's in-service herbicide exposure was as likely as not related to his current respiratory problems.  The opinion is based on the Veteran's self-reported history of in-service herbicide exposure but his exposure to herbicides in Korea and/or Vietnam has not been corroborated by any official sources.  Had the Veteran's official duty station overseas been Vietnam, exposure to herbicides would be presumed.  But in this case, the Veteran's official duty station was the Air Base in Kunsan, and according to JSRRC, DPRIS, and an archivist for the Air Force Historical Research Agency, service on or near the Korean DMZ could not be substantiated and there was no indication that herbicides were used on or near Kunsan Air Base.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

The regulations also extend the presumption of exposure to Agent Orange to Vietnam-era veterans who served in in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971; and, to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. §§ 3.307(a)(6)(iv) (2015).  The Veteran's service does not fall into any of these categories.  

In addition, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand.  The Veteran did not serve in Thailand.  

As noted above, the RO has determined that there is insufficient evidence to substantiate any service in Vietnam, and the JSRRC has determined that there was a lack of information required to corroborate the Veteran's allegation of exposure to herbicides at the Kunsan Air Base in Korea.  See October 2012 VA Memorandum.  

Likewise, an August 2012 email message from an archivist at the Air Force Historical Research Agency could not find any evidence of herbicide use at Kunsan Air Base during the time period in question.  In addition, there was no evidence that the Veteran's unit traveled to the DMZ.  The archivist pointed out that Kunsan Air Base is 109 miles south of the DMZ.  Similarly, a response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that there was a lack of historical data regarding the Veteran's unit in Korea, and therefore no corroboration of the Veteran's assertions was possible.

According to the Veteran's hearing testimony outlined above, the Veteran repeatedly testified that he flew to Da Nang to drop off munition supplies approximately 6 times during his 13 months in Korea.  The Veteran has submitted several historical articles obtained from the internet which he claims provide support for his argument that he was sent on temporary missions to Vietnam.  See Ohio Air National Guard History - 121st Air Refueling Wing.  

However, even if it was assumed that the Veteran was exposed to herbicides in Vietnam or Korea, it remains unclear as to the nature of the Veteran's respiratory disorder(s).  The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including respiratory cancers, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  The Veteran has not been diagnosed with a respiratory cancer, and COPD is not one of the listed diseases subject to the presumption.  However, despite the fact that the veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure, he is not precluded from establishing service connection based on herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, a private doctor has linked the Veteran's current disabilities to herbicide exposure, but the Veteran's current diagnosis remains unclear.  The private examiner indicated that the Veteran had restrictive and obstructive defects, but did not indicate an actual diagnosis.  

Clarification is therefore necessary before a decision can be issued in this matter.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record; and, any VA treatment records from 2003 through 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Obtain outstanding VA treatment records from the Durham VA Medical Center, including, but not limited to, VA records dating back to 2003 to include an Agent Orange Registry examination.  

2.  Thereafter, schedule the Veteran for a VA respiratory examination in order to ascertain the etiology of any pulmonary/respiratory disorder, to include bronchitis, COPD, and the documented lung scarring on x-ray.  The VBMS electronic record must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted, including but not limited to lung x-rays, pulmonary function testing, and a CT scan if necessary.

After review of the claims file and examination of the Veteran, the examiner should state any pulmonary/respiratory disorders found, to include bronchitis and/or bronchiectasis, COPD, et. al.  The examiner should explain what, if any, restrictive and/or obstructive defects the Veteran has.  Then, the examiner must opine as to whether any pulmonary/respiratory disorder found, to include any bronchitis and/or bronchiectasis, COPD, lung scarring, restrictive defect, obstructive defect, or other finding, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  In this regard, the examiner is asked to consider the Veteran's statements that his breathing problems began during service and have continued since that time; that they were manageable without treatment for several years, and worsened in 2003.  

The examiner's attention is directed to the Veteran's noted treatment during service for acute bronchitis and upper respiratory infections (URIs) in 1967 and 1968 in his service treatment records.  The examiner's attention is also directed to the Veteran's report that he sprayed some type of defoliant while stationed at Kunsan Air Base in Korea.  Herbicide use at the base is not shown in the record. See August 2012 U.S. Air Force e-mail.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a pulmonary/respiratory disorder to include bronchitis and COPD.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

